COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-16-00113-CV


Luis R. Colon                              §    From County Court at Law No. 1

v.                                         §    of Tarrant County (2015-005687-1)

Wilmington Savings Fund Society,           §    July 27, 2017
FSB, d/b/a Christiana Trust, Not
Individually but as Trustee for            §    Opinion by Justice Sudderth
Pretium Mortgage Acquisition Trust


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Luis R. Colon shall pay all of the costs of

this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By __/s/ Bonnie Sudderth_____________
                                          Justice Bonnie Sudderth